PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Navid Gougol
Application No. 16/230,735
Filed: 21 Dec 2018
For PROGRAMMABLE ANALOG BEAMFORMER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), received on June 21, 2022, to revive this application.  

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

This application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (notice), mailed February 1, 2022, which set a shortened statutory period for reply of two months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, this application became abandoned on April 2, 2022.  A notice of abandonment was mailed on June 13, 2022.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On June 15, 2022, a set of claims and a substitute specification were received.   No amendment directing the entry of the substitute specification and no statement regarding the presence/lack of new matter have been located by the undersigned.  On June 21, 2022, the required statement of unintentional delay was received.

The fee for filing a petition to revive an unintentionally abandoned application under 37 C.F.R. § 1.137(a) is set forth in 37 C.F.R. § 1.17(m) as being $525 at the micro entity rate.  The undersigned has not located either the fee or a general authorization to charge any required fee to a Deposit Account in the electronic file.  Therefore, requirement number (2) has not been met.  

The payment of the required petition fee is a prerequisite to the filing of a petition to revive pursuant to 37 C.F.R. 
§ 1.137.  Therefore, consideration of the merits of the petition before receipt of the filing fee would be premature.  See M.P.E.P. § 711.03(c)(III)(B), which sets forth, in toto:

35 U.S.C. 41(a)(7) provides that the Office shall charge $1,700.00 on filing each petition for the revival of an abandoned application for a patent, for the delayed payment of the fee for issuing each patent, for the delayed response by the patent owner in any reexamination proceeding, for the delayed payment of the fee for maintaining a patent in force, for the delayed submission of a priority or benefit claim, or for the extension of the 12-month period for filing a subsequent application. 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The “exceptional circumstances” provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.

(Emphases added). 

On renewed petition, Petitioner must submit the petition fee.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this application, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to Petitioner.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  

cc:	Navid Gougol
	356 Rachel Carson Rd
	Santa Cruz, CA 95064



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.